                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

GAYLE MILLER MCMULLIN                                                                             PLAINTIFF

vs.                                                     CIVIL ACTION No.: 3:17-CV-95-HTW-LRA

MISSISSIPPI DEPARTMENT OF
PUBLIC SAFETY;
MARSHALL FISHER, in his official
Capacity as Commissioner of the
MISSISSIPPI DEPARTMENT OF
PUBLIC SAFETY; and
CHRIS GILLARD, in his official
Capacity as Colonel for the
MISSISSIPPI DEPARTMENT OF
PUBLIC SAFETY                                                                                 DEFENDANTS

                                                    ORDER

        BEFORE THIS COURT are two motions [Docket nos. 94 and 96] filed by Plaintiff Gayle

Miller McMullin (hereinafter referred to as “Plaintiff”). Plaintiff submitted her Motion to Enforce

Settlement Agreement by Way of Partial Summary Judgment and Citation of Contempt [Docket

no. 94] and supporting memorandum brief [Docket no. 95] on November 19, 2018. Plaintiff filed

an identical motion and supporting memorandum of law [Docket nos. 96-97] on the same day.

Plaintiff’s two motions and supporting briefs are undistinguishable in every respect 1.

        Defendants, Mississippi Department of Public Safety (“MDPS”), Commissioner Marshall

Fisher in his official capacity and Colonel Chris Gillard in his official capacity (hereinafter

collectively referred to as “Defendants”) filed their response in opposition and memorandum brief

of law [Docket nos. 102-103] on December 3, 2018. Plaintiff filed a rebuttal in support of her

motion on December 17, 2018. [Docket no. 106].



1
 This Court reconciles Plaintiff’s identical motions and addresses them herein as one Motion to Enforce Settlement
by Way of Partial Summary Judgment and Citation of Contempt.

                                                        1
         Plaintiff’s Motion asserts that the Defendants breached a 2015 Settlement Agreement

[Docket no. 94-1], which provided, among other things, that Plaintiff would be promoted to the

rank of Captain and given the position of Training Director of the Mississippi Department of Public

Safety 2. Plaintiff asks this Court for the following relief: (a) an Order mandating that she be placed

back into her Training Director position; (b) an Order granting her partial Summary Judgment as

to liability for violation of the Settlement; (c) an Order adjudicating the Defendants in civil

contempt for willful violation of said Order; and (d) a trial on damages for the willful violation of

this Court’s Order and Settlement Agreement in Civil Action No. 3:13-cv-68-CWR-FKB. [Docket

no. 94, ¶ 7]. Defendants claim they have fulfilled their obligations under the Settlement Agreement

and are not in breach or contempt. For the reasons stated herein, this Court agrees with the

Defendants and DENIES Plaintiff’s Motion for Contempt and Partial Summary Judgment.

                                             I.        BACKGROUND

             a. Prior Lawsuit

         Plaintiff is employed by MDPS and carries the rank of Captain. Prior to becoming Captain,

Plaintiff filed a lawsuit (hereinafter referred to as “initial lawsuit”) against MDPS, alleging racial

discrimination in employment in violation of Title VII of the Civil Rights Act of 1964 (as

amended) 3 and Title 42 U.S.C. § 19834. In her initial lawsuit, Plaintiff alleged that she had been

denied a transfer and promotion as Training Director for MDPS because of her race, Caucasian.


2
 The Settlement Agreement and Release were issued as a result of Gayle Miller McMullin vs. Mississippi
Department of Public Safety and Albert Santa Cruz, in his official capacity as Commissioner of the Mississippi
Department of Public Safety, Civil Action No. 3:13-cv-68-CWR-FKB.

3
  Title 42 U.S.C. § 2000e-2(a) provides: “[i]t shall be an unlawful employment practice for an employer -(1) to fail
or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to
his compensation, terms, or conditions, or privileges of employment, because of such individual's race, color,
religion, sex, or national origin; ... .”

4
  Title 42 U.S.C. § 1983 provides that every ‘person’ who, under color of law, deprives persons of federal rights is
liable for such deprivation.

                                                          2
           In the initial lawsuit, The Honorable Judge Carlton Reeves granted summary judgement in

favor of the Defendants, MDPS and then Commissioner Albert Santa Cruz, finding that Plaintiff,

had failed to establish a prima facie case of race-based discrimination 5. Judge Reeves entered a

final judgment dismissing the case with prejudice on May 6, 2014. 6 The Court of Appeals for the

Fifth Circuit; however, found that the district court had erred in granting summary judgment and,

consequently, vacated the district court’s judgement and remanded the case for trial on April 28,

2015. 7

               b. Settlement and Terms

           Plaintiff, thereafter, entered into a Settlement and Release Agreement (hereinafter referred

to as the “Settlement Agreement”) with MDPS on September 18, 2015. [Docket no. 94-1]. As

part of the Settlement Agreement, MDPS agreed to: (1) promote Plaintiff, then carrying the rank

of Lieutenant to Captain; and (2) to appoint Plaintiff as Director of Training for the Mississippi

Highway Patrol. The Settlement Agreement did not indicate that Plaintiff was to remain in the

position of Director of Training for any prescribed length of time. In exchange for her promotion

and other covenants, Plaintiff agreed to dismiss her initial lawsuit and to release Defendants MDPS

and Albert Santa Cruz, in his official capacity, from all claims filed against them in her initial

lawsuit.

               c. Plaintiff’s promotion to Captain and appointment to position of Training Director

           MDPS promoted Plaintiff to the rank of Captain and appointed her as the Director of

Training on September 21, 2015 8. The Training Director is tasked with providing oversight for the


5
    See Civil Case No. 3:13-cv-68-CWR-FKB, Docket no. 53.
6
    See Civil Case No. 3:13-cv-68-CWR-FKB, Docket no. 55.
7
    See Civil Case No. 3:13-cv-68-CWR-FKB, Docket no. 58.
8
    See Special Order 2015-213, Docket no. 92-2.

                                                      3
continued in-service training of Mississippi State Troopers, to maintain their certification, as well

as directing Trooper Schools for newly hired Troopers. [See Docket no. 103, pp. 1-3].

           To date, MDPS has taken no action to remove Plaintiff from the Training Director’s

position; Plaintiff retains the same rank, PIN number, and duties bestowed upon her on September

21, 2015.

                d. Plaintiff’s leave of absence due to medical incapacity

           Plaintiff actively occupied the position of Training Director from September 21, 2015, until

February 2018 9. In February 2018, after serving nearly two and a half years as Training Director,

Plaintiff left on medical leave, claiming injuries and other medical complications. To date, Plaintiff

has been on medical leave for more than one year. Nor has she provided any date for her expected

return. Plaintiff is unable to fulfill her duties as Training Director during her absence.

           Meanwhile, a new class of Troopers, Class 63, began Trooper School on December 2,

2018. Trooper Class 63, like every new trooper class before it, required a Director of Training to

oversee it operation. MDPS was required to appoint a Training Director for the training division

to have the necessary leadership to continue with its mandate of training incoming troopers 10.

                e. Defendants’ appointment of John W. Perkins as Director to fill the necessary gap

           On August 3, 2018, Defendants appointed Captain John W. Perkins (hereinafter referred

to as “Captain Perkins”) as Training Director 11. Captain Perkins assumed the job duties left vacant

by Plaintiff’s medical absence, including oversight and training for the incoming cadets of Trooper

Class 63.



9
    See September 13, 2018 deposition of McMullin, Gayle M., p. 22, Docket no. 92-3.
10
  House Bill 1617, passed by the Mississippi Legislature and approved by Mississippi’s Governor, allocated funds
to hold a Trooper School for the 2018 fiscal year.
11
     See Special Order 2018-215, Docket no. 96-2.

                                                          4
                                           II.     RULING

       Plaintiff is still listed as the Director of Training for the Mississippi Highway Patrol. She

has suffered no rank demotion, nor pay reduction. Plaintiff simply has been unable to fulfill her

duties. Someone must take the helm.

       Plaintiff has presented no evidence that the Defendants’ action is an effort to “run her off”.

       Further, relative to Defendants’ obligation under the Settlement Agreement, the defense of

impossibility arises. A party relying on the defense of impossibility of performance must establish

(1) the unexpected occurrence of an intervening act, (2) that occurrence was of such a character

that its non-occurrence was a basic assumption of the agreement of the parties, and (3) that

occurrence made performance impracticable. Restatement (Second) of Contracts § 261.

Impossibility of performance of a contract is determined by whether an unanticipated circumstance

has made performance of the promise vitally different from what should reasonably have been

within the contemplation of both parties when they entered into the contract. In re Dissolution of

Marriage of Wood, 35 So. 3d 507 (Miss. 2010). In the case at bar, MPDS and Plaintiff both

reasonably contemplated that Plaintiff would be physically present and able to perform her duties

as Training Director. It is impractical for Plaintiff to assert that no one should be allowed to

shoulder Plaintiff’s unfulfilled duties during her extended leave of absence.

       In addition, the issue of ripeness also applies here. A claim is not ripe for adjudication if

it rests upon “‘contingent future events that may not occur as anticipated, or indeed may not

occur at all.’” Texas v. United States, 523 U.S. 296, 300 (1998) (citing Thomas v. Union Carbide

Agricultural Products Co., 473 U.S. 568, 580–581 (1985)). Plaintiff presents an issue that is not

yet fit for this Court’s consideration. Defendants have taken no final action against Plaintiff and

when Plaintiff returns to work, if she does, Defendants will have to make a decision and Plaintiff



                                                 5
will know whether she has a cause of action. Before this Court can address Plaintiff’s motion to

enforce the settlement agreement, the underlying facts must be allowed to develop. This Court

cannot reinstate Plaintiff as Director of Training, as requested by Plaintiff’s motion, simply

because Plaintiff has not been removed from her current role of Training Director. This Court is

therefore persuaded to DENY Plaintiff’s Motion to Enforce Settlement Agreement by Way of

Partial Summary Judgment and Citation of Contempt [Docket nos. 94 and 96].



       SO ORDERED this the 28th day of Septemeber, 2019.

                                      /s/HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                 6
7
